Citation Nr: 0429327	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bilateral calcaneal 
spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a bilateral 
knee disability and bilateral calcaneal spurs.

This appeal was previously before the Board in January 2004.  
At that time, the Board remanded the appeal for further 
development, including an orthopedic examination.

The issues of entitlement to service connection for a left 
knee disability and bilateral calcaneal spurs is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence of record does not establish a current right 
knee disability for purposes of VA compensation.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2004) redefined VA's duty to assist a 
veteran in the development of a claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2001, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection, of what evidence he was responsible for 
submitting, and of what evidence VA would be responsible for 
obtaining.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
March 2001 letter was issued before the initial denial in 
June 2001.

The Pelegrini Court also expressed the view that a VCAA 
notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must also tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, at 120-1.

In the letter the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran tell it about any additional information or evidence 
that he wanted the RO to obtain.

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service medical records are 
associated with the claims file.  There are no outstanding 
records that could be reasonably expected to substantiate the 
claim. 

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Factual Background

The veteran contends that he has had pains in both knees and 
feet since he was in service.

The veteran's service medical records show that in August 
1993, he reported pain and stiffness in his knees after 
running.  The examiner found a negative Lachman's test, 
negative McMurray's test, and negative anterior/posterior 
drawer flexibility.  He had full range of motion, though he 
grimaced slightly when right knee was fully flexed.  The 
assessment was possible degenerative joint disease.

The veteran was given an examination for separation from 
service in March 1998.  On the examination, the veteran 
indicated that he did not have swollen or painful joints, or 
a "trick" or locked knee.  He also indicated that he did 
not have foot trouble.  The examiner noted a normal 
musculoskeletal clinical evaluation, but reported an abnormal 
examination of the feet and described that abnormality as pes 
cavus.

The veteran was afforded a VA musculoskeletal examination in 
February 2001.  He reported an approximately two-year history 
of progressive discomfort in his feet and knees, especially 
after walking long distances and after standing for long 
periods of time.  Examination of the musculoskeletal system 
revealed no abnormalities.  There was no laxity, swelling, 
tenderness, or discoloration.  There was no evidence of 
residual of fracture.  There was no objective evidence of 
pain at rest or manipulation.  There was no rigidity, spasm, 
or swelling.  X-rays of the knees were normal.  X-rays of the 
feet revealed bilateral posterior calcaneal spurs, and mild 
hallux valgus deformity on the left foot.  The examiner 
diagnosed chronic sprain of the feet and knees, and bilateral 
calcaneal spurs. 

The veteran was afforded another VA examination following the 
January 2004 Board remand.  On physical examination, the 
examiner noted that the veteran walks with almost a calcaneus 
gait.  Both knees fully extended and both knees flexed to 135 
degrees without causing any pain.  Neither knee had any 
ligamentous instability or varus/valgus stress on performing 
a Lachman's test or an anterior/posterior drawer test.  There 
was no effusion, localized warmth, or crepitus on performing 
the McMurray test.  

X-rays revealed normal alignment between the femora and tibia 
on the standard views.  There was no significant loss of 
articular cartilage or osteophytic reaction indicating early 
degenerative changes.  On the lateral projection of the left 
knee, some osteophytic reaction at the insertion of the 
quadriceps tendon into the anterior portion of the superior 
pole of the patella was noted.  The patella view showed 
normal alignment of both patellae with the femoral notches 
with better contact of the lateral facets than the medial 
facets.

The examiner diagnosed "normal knees bilateral."  The 
examiner wrote that the veteran "really had no disabling 
problems with his knees."

Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).

The evidence in favor of a finding of current right knee 
disability consists of the veteran's reports of pain, and the 
diagnosis of chronic knee sprain on the February 2001 
examination.  The findings on that examination, however, were 
all reported as normal with the exception of the pain 
complaint.

The January 2004, evaluation again revealed no abnormality on 
examination of the right knee.  The examiner had the 
advantage of additional medical records that were not 
available at the time of the February 2001 examination.  The 
later examiner had the opportunity to consider the findings 
on the February 2001 examination.  For these reasons, and 
because the February 2001 examiner did not explain the basis 
for the finding of knee sprain, the Board finds that the 
January 2004 examination is more probative than the earlier 
examination.

The veteran has reported bilateral knee pain.  However, this 
report is not sufficient to establish a current bilateral 
knee disability.  See Sanchez-Benitez v. West,  13 Vet. App. 
282 (1999) (pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).

Because the most probative evidence is to the effect that the 
veteran does not have a current right knee disability, the 
Board concludes that the evidence is against the claim.  
Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App., at 53.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

On the March 2004 examination the examiner noted X-ray 
findings of some osteophyte reaction at the insertion of the 
quadriceps tendon on the left.  Earlier in the examination 
report the examiner indicated that osteophytic reaction could 
be an indication of degenerative changes.  However, as noted 
above, the examiner diagnosed no knee disability, and 
commented that the veteran "really has no disabling problems 
with his knees."  A clarification is needed as to whether 
the osteophyte reaction was indicative of a current left knee 
disability.

Osteophytic reaction was also observed at the time of the 
March 2004 examination, in the veteran's heels at the 
insertion of the Achilles tendon.  The examiner commented 
that the February 2001 diagnosis of calcaneal spurs was 
perhaps related to the osteophytic reaction, although such a 
finding was not usually diagnosed as calcaneal spurs.  
Clarification is needed as to whether the osteophytic 
reaction was indicative of calcaneal spurs, and in any event, 
whether it was related to service, including the service 
connected pes cavus.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The Court has held that when a medical examination report 
"does not contain sufficient detail", the adjudicator is 
required to "return the report as inadequate for evaluation 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board must remand this case as the most recent 
examination report does not contain the necessary nexus 
opinion.  See Abernathy v. Principi, 3 Vet. App. 461 (1992).   

Accordingly, this case is REMANDED for the following action:

1.  The claims folder should be provided 
to the examiner who provided the March 
2004 examination.  The examiner should 
clarify whether the report of osteophyte 
reaction was indicative of left knee 
disability, and if so whether it is at 
least as likely as not (50 percent 
probability or more) that it is related 
to a disease or injury in active service.  
The examiner should provide a rationale 
for these opinions.  

as to why the report of osteophyte 
reaction was, or was the examiner should 
also express an opinion as to whether the 
osteophyte reaction in the heals is at 
least as likely as not representative of 
a heal, or calcaneal spur; or of another 
disability of the heal; and whether it is 
at least as likely as not that the 
osteophyte reaction is related to a 
disease or injury in service, including 
the service connected pes cavus.  The 
examiner should provide a rationale for 
these opinions.

If the examiner who conducted the March 
2004 examination is unavailable, another 
qualified medical professional should 
provide the necessary opinions.

2.  The AMC or RO should then re-
adjudicate the remaining claims, and, if 
they remain denied, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



